                Case 2:20-cv-01736-PLD Document 7 Filed 05/18/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    ELIJAH M. SMITH,                              )
                                                  )
                         Plaintiff,               )
                                                  )
           v.                                     )      Civil Action No. 20-1736
                                                  )
    WARDEN DAVID J. EBBERT and                    )
    ASSISTANT WARDEN COLBERT,                     )
                                                  )
                         Defendants.              )

                                                ORDER

          Plaintiff seeks to file a civil rights complaint and submitted a motion to proceed in forma

pauperis (“IFP”) on November 12, 2020. (ECF No. 1.) Because Plaintiff had failed to include a

certified institutional account statement for the six-month period immediately preceding the

submission of the complaint, 28 U.S.C. § 1915(a)(2), the Court denied Plaintiff’s IFP motion and

this case was administratively closed. (ECF No. 2.)

          On April 27, 2021, Plaintiff filed the currently pending IFP motion along with the

statutorily required institutional account statement. (ECF No. 3.) Among other documents,

Plaintiff has also submitted a letter with his motion in which he asks the Court to “forward this

lawsuit to the proper venue.” (ECF No. 3-6.) A review of the Complaint reflects that Plaintiff is

asserting claims under Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403

U.S. 388 (1971), arising from his former incarceration at the United States Penitentiary at

Lewisburg, Pennsylvania, which is located in the Middle District of Pennsylvania. 1 (ECF No. 3-

2.) “Venue in a Bivens case is governed by 28 U.S.C. § 1391(b)[,]” Gonzalez v. Holder, 763 F.

Supp. 2d 145, 152 (D.D.C. 2011), which in relevant part requires such claims to be brought in a



1
    Plaintiff has since been transferred to a United States Penitentiary located in Kentucky.
           Case 2:20-cv-01736-PLD Document 7 Filed 05/18/21 Page 2 of 2




judicial district “where any defendant resides, if all defendants reside in the same State” or where

“a substantial part of the events or omissions giving rise to the claim occurred[.]” 28 U.S.C. §

1391(b).

       As there is no basis for venue in this district, and in light of Plaintiff’s request that this case

be transferred to the proper venue, the Court will transfer this case to the United States District

Court for the Middle District of Pennsylvania, where the events giving rise to his claims occurred

and where the Defendants are located. See 28 U.S.C. § 1404(a) (“For convenience of the parties

and witnesses, in the interest of justice, a district court may transfer any civil action to any other

district or division where it might have been brought.”). Plaintiff’s IFP motion will be left to the

discretion of the transferee court.

       Accordingly, it is hereby ORDERED that the Clerk of Court shall TRANSFER forthwith

the above-captioned case to the United States District Court for the Middle District of

Pennsylvania. 2


                                                       SO ORDERED this 18th day of May, 2021.



                                                        /s/ Patricia L. Dodge
                                                        PATRICIA L. DODGE
                                                        United States Magistrate Judge




2
 The transfer of a case to another federal court is a non-dispositive pre-trial matter as to which a
magistrate judge has authority to rule. See Bond v. McKean Cty., No. 4:19-CV-1535, 2019 WL
4452228, at *1 n.1 (M.D. Pa. Sept. 17, 2019) (“An order transferring a case, under either 28 U.S.C.
§ 1406(a) or 28 U.S.C. § 1404 is not a dispositive final order.”); Berg v. Aetna Freight Lines, No.
CIV. A. 07-1393, 2008 WL 2779294, at *1 n.1 (W.D. Pa. July 15, 2008) (Transfer under “28
U.S.C. 1404(a) involves a non-dispositive pretrial matter which a magistrate judge may determine
pursuant to 28 U.S.C. § 636(b)(1)(A).”).


                                                   2
